PER CURIAM:
Sylvester A. Richardson seeks to appeal the district court’s order to show cause why his 28 U.S.C. § 2254 (2000) petition should not be dismissed as successive. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Richardson seeks to appeal is neither a final order nor an appealable interlocutory or collateral *271order. Accordingly, we deny Richardson’s motion to proceed in forma pauperis, deny his motion to consolidate, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.